Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10,11,16,19-23,25, 30,33-37,39,40,45,48-52,54,55,71,74-78,80,81,86,87,91-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over .


1. Dinan teaches a method comprising: receiving, by a wireless device, a radio resource control (RRC) message a field indicating a starting symbol for an physical downlink control channel (PDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration
parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and receiving a signal during a time duration via the PDCCH [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wreless device employing RRC signaling].
 	Dinan fail to show a second filed indicating a non-zero offset symbol value for a downlink transmission; wherein the PDCCH starts at a time in the time duration based 
 	In an analogous art Frenne show a second filed indicating a non-zero offset symbol value for a downlink transmission [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication], wherein the PDCCH starts at a time in the time duration based on a listen-before-talk (LBT) procedure [par 0063, 0066, This implies that the PDSCH and EPDCCH start symbols in the subframe, and thus their transmission time, within the subframe, varies depending on whether the network is performing LBT in this subframe or not. The problem of mismatch between the radio access node and the communication terminal 10 in transmission time due to LBT may further be solved by using higher layer signaling and dynamic signaling where information about the starting OFDM symbol for the EPDCCH and/or the PDSCH within the subframe is provided to the communication terminal 10 for the subframes in which LBT is performed as well as for subframes without LBT]; the starting symbol par 0087, Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

4. Dinan and Frenne illustrate the method of claim 1, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec.Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported].


5. Dinan and Frenne convey the method of claim 1, Dinan fail to show wherein the LBT procedure is associated  with a base station
 	In an analogous art Frenne show wherein the LBT procedure is associated  with a base station [par 0088,  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

6. Dinan and Frenne provide the method of claim 1, wherein the RRC messaging comprises one or more parameters indicating resource blocks (RBs) for the PDCCH [Dinan, abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

7. Dinan and Frenne describe the method of claim 6, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

8. Dinan and Frenne provides the method of claim 7, wherein the first field indicating the starting symbol applies to the one or two sets of RB pairs [Dinan, par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 maybe indicated by at least one control message].

10. Dinan and Frenne provide the method of claim 1, wherein the at least one RRC messaging comprises a parameter indicating one or more possible starting positions of transmission in the time duration [Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC -signaled to the wreless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol], and wherein the method further comprises determining, based on the parameter, the non-zero offset symbol value [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms of number of symbols; iv].


11. Dinan and Frenne create the method of claim 1, further comprising: receiving, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value, and determining, based on the starting symbol, a PDSCH starting symbol in the time duration [par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of a non-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].


16. Dinan teaches a method comprising: transmitting, by and via base station, a radio resource control (RRC) messaging a first field indicating a starting symbol for a physical downlink control channel (PDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a nonorime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and transmitting a signal during a time duration via the PDCCH [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling].
 	Dinan fail to show a second field indicating a non-zero offset symbol value for downlink transmission; wherein the PDCCH starts, at a time in the time duration based on: a listen-before-talk (LBT) procedure; and based on the starting symbol indicated in the RRC messaging message; and plus the non-zero offset symbol value indicated in the RRC messaging.
 	In an analogous art Frenne show a second field indicating a non-zero offset symbol value for downlink transmission[par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]; wherein the PDCCH starts, at a time in the time duration based on: a listen-before-talk (LBT) procedure[par 0063, 0066, This implies that the PDSCH and EPDCCH start symbols in the subframe, and thus their transmission time, within the subframe, varies depending on whether the network is performing LBT in this subframe or not. The problem of mismatch between the radio access node and the communication terminal 10 in transmission time due to LBT may further be solved by using higher layer signaling and dynamic signaling where information about the starting OFDM symbol for the EPDCCH and/or the PDSCH within the subframe is provided to the communication terminal 10 for the subframes in which LBT is performed as well as for subframes without LBT]; and based on the starting symbol indicated in the RRC messaging message; and plus the non-zero offset symbol value indicated in the RRC messaging[par 0087, Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

19. Dinan and Frenne teach the method of claim 16, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported}.

20. Dinan and Frenne disclose the method of claim 16, Dinan fail to show further comprising performing by the base station the LBT procedure.
 	In an analogous art Frenne show further comprising performing by the base station the LBT procedure[par 0088,  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.


21. Dinan and Frenne reveal the method of claim 16, wherein the at least one RRC messaging comprises one or more parameters indicating resource blocks (RBs) for the ePDCCH [Dinan abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

22. Dinan and Frenne define the method of claim 21, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

23. Dinan and Frenne describe the method of claim 22, wherein the first field indicating the starting symbol applies to the one or two sets of RB pairs [Dinan par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 maybe indicated by at least one control message].

25. Dinan and Frenne display the method of claim 16, wherein the RRC message comprises a parameter indicating one or more possible starting positions of transmission in a subframe and for determining the non-zero offset symbol
value[par 0050, The configuration may comprise at least one of the following: 1) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms of number of symbols; iv],



30. Dinan teach a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors [par 0020, A communication network 400 may include at least one base station 401 and at least one wireless device 406. The base station 401 may include at least one communication interface 402, at least one processor 403, and at least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403. The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408], cause the wireless device to: receive via radio resource control (RRC) messaging: a first field indicating a starting symbol for a physical downlink control channel (PDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a nonprime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and receive a signal during a time duration via the PDCCH [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wreless device employing RAC signaling].
 	Dinan fail to show a second field indicating a non-zero offset symbol value for downlink transmission; and receive a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration based on; a listen-before-talk (LBT) procedure; the starting symbol indicated in the RRC messaging message; and the non-zero offset symbol value indicated in the RRC messaging.
 	In an analogous art Frenne show a second field indicating a non-zero offset symbol value for downlink transmission[par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]; and receive a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration based on; a listen-before-talk (LBT) procedure[par 0063, 0066, This implies that the PDSCH and EPDCCH start symbols in the subframe, and thus their transmission time, within the subframe, varies depending on whether the network is performing LBT in this subframe or not. The problem of mismatch between the radio access node and the communication terminal 10 in transmission time due to LBT may further be solved by using higher layer signaling and dynamic signaling where information about the starting OFDM symbol for the EPDCCH and/or the PDSCH within the subframe is provided to the communication terminal 10 for the subframes in which LBT is performed as well as for subframes without LBT]; and the non-zero offset symbol value indicated in the RRC messaging [par 0087, Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

33. Dinan and Frenne reveal the wireless device of claim 30, wherein the time duration is a subframe [Dinan, par 0018, in this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported].


 	In an analogous art Frenene show wherein the LBT procedure is associated with a base station[par 0088,  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

35. Dinan and Frenne convey the wireless device of claim 30, wherein the RRC messaging comprises one or more parameters indicating resource blocks (RBs)for the PDCCH [Dinan abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

36. Dinan and Frenne provide the wireless device of claim 35, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH maybe employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

37. Dinan and Frenne display the wireless device of claim 36, wherein the first field indicating the starting symbol applies to the one or two sets of RB pairs [Dinan par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 may be indicated by at least one control message].


39. Dinan and Frenne create the wireless device of claim 30, wherein: the at least one RRC message comprises a parameter indicating one or more possible starting positions of transmission in the time duration[Dinan, par 0047, The PDSCH starting position of the scheduled carrier maybe RRC-signaled to the wreless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol]; and the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on the parameter, the non-zero offset symbol value[par 0050, The configuration may comprise at least one of the following: 1) a starting frequency offset in terms of a first number of radio resource blocks; ti) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms
of number of symbols; iv].



wireless device to: receive, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the RRC message plus a non-zero offset symbol value; and determine, based on the starting symbol, a PDSCH starting symbol in the time duration[par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of anon-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].


45. Dinan creates a base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit via radio resource control (RRC) messaging a field indicating a starting symbol for an physical downlink control channel (PDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes oral! subframes];
 	Dinan fail to show a second field indicating a non-zero offset symbol value for downlink transmission; and transmit a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration, based on; a listen-before-talk (LBT) procedure; the starting symbol indicated in the RRC messaging; and the non-zero offset symbol value indicated in the RRC messaging
 	In an analogous art Frenne show a second field indicating a non-zero offset symbol value for downlink transmission[par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]; and transmit a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration, based on; a listen-before-talk (LBT) procedure[par 0063, 0066, This implies that the PDSCH and EPDCCH start symbols in the subframe, and thus their transmission time, within the subframe, varies depending on whether the network is performing LBT in this subframe or not. The problem of mismatch between the radio access node and the communication terminal 10 in transmission time due to LBT may further be solved by using higher layer signaling and dynamic signaling where information about the starting OFDM symbol for the EPDCCH and/or the PDSCH within the subframe is provided to the communication terminal 10 for the subframes in which LBT is performed as well as for subframes without LBT]; the starting symbol indicated in the RRC messaging; and the non-zero offset symbol value indicated in the RRC messaging[par 0087, Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

48. Dinan and Frenne provide the base station of claim 45, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported}.

49. Dinan and Frenne demonstrate the base station of claim 45, Dinan fail to show wherein the instructions when execute by the one or more processors, further cause the base station perform the LBT procedure.
 	In an analogous art Frenne show wherein the instructions when execute by the one or more processors, further cause the base station perform the LBT procedure[par 0088,  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.

50. Dinan and Frenne display the base station of claim 45, wherein the RRC messaging comprises one or more parameters indicating resource blocks (RBs) for the PDCCH [Dinan, abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].


Dinan, par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

52. Dinan and Frenne create the base station of claim 51, wherein the first field indicating the starting symbol applies to the one or two sets of RB pairs [Dinan, par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 maybe indicated by at least one control message].


54. Dinan and Frenne display the base station of claim 45, wherein the RRC messaging comprises a parameter indicating one or more possible starting positions of transmission in a subframe [Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the
first symbol], and for determining the non-zero offset symbol value [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms of number of symbols; iv].


55. Dinan and Frenne illustrate the base station of claim 45, wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the RRC messaging plus a non-zero offset symbol value[Dinan, par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of a non-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].



71. Dianan describes a system comprising: a base station; and a wireless device; wherein the base station is configured to transmit via radio resource control (RRC) messaging: a first field indicating a starting symbol for a physical downlink control channel (PDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes oral! subframes]; and wherein the wireless device is configured to receive a signal during a time duration via the PDCCH, [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling].
 	Dinan fail to show associated with a listen-before-talk (LBT) procedure; a second field indicating a non-zero offset symbol value for downlink transmission; wherein the wireless device is configured to receive a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration; wherein the PDCCH starts, at a time in the time duration based on a listen-before-talk (LBT) procedure; the starting symbol indicated in the RRC messaging; and the non-zero offset symbol value indicated in the RRC messaging.
 	In an analogous art Frenne show associated with a listen-before-talk (LBT) procedure; a second field indicating a non-zero offset symbol value for downlink par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]; wherein the wireless device is configured to receive a signal during a time duration via the PDCCH, wherein the PDCCH starts, at a time in the time duration[par 0063, 0066, This implies that the PDSCH and EPDCCH start symbols in the subframe, and thus their transmission time, within the subframe, varies depending on whether the network is performing LBT in this subframe or not. The problem of mismatch between the radio access node and the communication terminal 10 in transmission time due to LBT may further be solved by using higher layer signaling and dynamic signaling where information about the starting OFDM symbol for the EPDCCH and/or the PDSCH within the subframe is provided to the communication terminal 10 for the subframes in which LBT is performed as well as for subframes without LBT];; wherein the PDCCH starts, at a time in the time duration based on a listen-before-talk (LBT) procedure; the starting symbol indicated in the RRC messaging; and the non-zero offset symbol value indicated in the RRC messaging[par 0087, Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.


74. Dinan and Frenne provides the system of claim 71, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec.Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported}.


75. Dinan and Frenne conveys the system of claim 71, Dinan fails to show wherein is further configured to perform the base station performs the LBT procedure.
 	In an analogous art Frenne show wherein is further configured to perform the base station performs the LBT procedure[par 0088,  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism to improve the performance of a wireless communications network implementing usage of a telecommunication technology into an unlicensed spectrum where e.g. LBT is used.


76. Dinan and Frenne provides the system of claim 71, wherein the RRC messaging comprises one or more parameters indicating resource blocks (RBs) for the PDCCH [abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

77. Dinan and Frenne defines the system of claim 76, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier).

The
starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 maybe indicated by at least one control message].

80. Dinan and Frenne reveals he system of claim 71, wherein: the RRC messaging comprises a parameter indicating one or more possible starting positions of transmission in the time duration[Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol],; and the wireless device is further configured to determine, based on the parameter, the nonzero offset symbol value [par 0050, The configuration may comprise at least one of the following: 1) a starting frequency offset in terms of a first number of radio resource blocks; ti) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms of number of symbols; iv].

81. Dinan and Frenne creates the system of claim 71, wherein: the base station is further configured to transmit, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the RRC message plus the non-zero offset symbol value; and the wireless device is further configured to determine, based par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of anon-prime carrier may be transmitted to the wireless device employing RAC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].


86. Dinan and Frenne discloses the system of claim 71, wherein the base station is further configured to transmit, during the time duration and via a physical downlink shared channel (PDSCH) [Dinan, par 0047, The PDSCH starting position of the scheduled carrier maybe RRC-signaled to the wreless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol], a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the RRC message plus the non-zero offset symbol value.

87. Dinan and Frenne defines the system of claim 71, wherein the base station is further configured to transmit, via a PDSCH and using a downlink grant transmitted via the PDCCH, one or more downlink transport blocks [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ti) bandwath of enhanced physical downlink control channel in terms of a second number of radio resource blocks; Hi) starting time in a subframe in terms of number of symbols; iv]


91, Dinan and Frenne create the method of claim 1, Dinan fail to show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value.
 	In an analogous art Frenne show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value[par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism 



92. Dinan and Frenne teach the method of claim 16, Dinan fail to show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value.
 	In an analogous art Frenne show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Dinan and Frenne because provide a mechanism 




93. Dinan and Frenne teach the wireless device of claim 30, Dinan fail to show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value.
 	In an analogous art Frenne show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]




94. Dinan and Frenne disclose he base station of claim 45, Dinan fail to show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value.
 	In an analogous art Frenne show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]




95. Dinan and Frenne disclose he system of claim 71, Dinan fail to show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value.
 	In an analogous art Frenne show wherein the PDCCH starts, at the time in the time duration, further based on the starting symbol indicated in the RRC messaging plus the non-zero offset symbol value [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]




96. Dinan and Frenne the method of claim 1, Dinan fail show wherein the receiving the first field and the second field comprises receiving, in an RRC message, the first field and the second field.
 	In an analogous art Frenne show wherein the receiving the first field and the second field comprises receiving, in an RRC message, the first field and the second field [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]



97. Dinan and Frenne teach the method of claim 16, Dinan fail to show wherein the transmitting the first field and the second field comprising transmitting, in an RRC message, the first field and the second field.
 	In an analogous art Frenne show wherein the transmitting the first field and the second field comprising transmitting, in an RRC message, the first field and the second field [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]



98. Dinan and Frenne teach the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, cause the wireless device to receive, in an RRC message, the first field and the second field.
 	In an analogous art Frenne show wherein the instructions, when executed by the one or more processors, cause the wireless device to receive, in an RRC message, the first field and the second field [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]




99. Dinan and Frenne disclose the base station of claim 45, Dinan fail to show wherein the instructions, when executed by the one or more processors, cause the base station to transmit, in an RRC message, the first field and the second field.
 	In an analogous art Frenne show wherein the instructions, when executed by the one or more processors, cause the base station to transmit, in an RRC message, the first field and the second field [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]




100. Dinan and Frenne show the system of claim 71, Dinan fail to show wherein: the base station is further configured to transmit, in an RRC message, the first field and the second field; and the wireless device is further configured to receive the RRC message.
 	In an analogous art Frenne show wherein: the base station is further configured to transmit, in an RRC message, the first field and the second field; and the wireless device is further configured to receive the RRC message [par 0087, 0088, The RRC signaling may comprise information about starting OFDM symbols for EPDCCH and/or PDCCH within a subframe for the subframes in which LBT is performed as well as for subframes without LBT. Furthermore, the RRC signaling may comprise index of configurable PQI states providing more configurable PQI states in order to provide more alternatives for start symbols for the PDSCH. E.g. a first index may indicate start positions 0,1,2,4 while a second index may indicate start positions 1,2,4,6. This may alternatively be done from the first radio access node 12.  Action 803. The first radio access node 12 determines whether to perform LBT or not e.g. the first radio access node 12 may check whether to perform LBT in a subframe or not for occupying a wireless channel for communication]
.


Claims 2, 3, 12,14,15,17,18,28,29,31,32,41,43,44,46,47,57,59,62,65,68,72, 73, 82,84,85is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Frenne et al. (U.S. Pub No. 2017/0280479 A1) in further view of Yerramalli et al. (U.S. Pub No. 2016/0345206 A\1).

2. Dinan and Frenne demonstrate the method of claim 1, Dinan and Frenne fail to show further comprising transmitting, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show further comprising transmitting, via radio resources indicated by the signal, an uplink transport block [par 0117, fig 3B, a VE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne,  and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time 

3. Dinan and Frenne display the method of claim 1, Dinan and Frenne fail to show further comprising receiving, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show further comprising receiving, via radio resources indicated by the signal, a downlink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


12. Dinan and Frenne disclose the method of claim 1, Dinan and Frenne fail to show further comprising determining, based on a reference signal, that the PDCCH is received via a partial subframe.
[par 0008, 0049, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes, and multi-channel DRS operation. The method may include receiving a discovery signals measurement timing configuration (DMTC) associated with one or more cells of a shared frequency spectrum band, determining a subframe associated with discovery reference signal (DRS) for the one or more cells, and determining a starting symbol of the DRS wthin the subframe for at least one cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

14. Dinan and  Frenne provide the method of claim 1, Dinan and Frenne fail to show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].


15. Dinan and Frenne convey the method of claim 1, Dinan and Frenne fail to show further comprising receiving, ina PDSCH and using a downlink grant received in the ePDCCH, one or more downlink transport blocks.
 	In an analogous art Yerramalli show further comprising receiving, in a PDSCH and using a downlink grant received in the ePDCCH, one or more downlink transport blocks [par 0139, In some examples, the cross-subframe indicator of the CSI reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


In an analogous art Yerramalli show further comprising receiving, via radio resources indicated by the signal, an uplink transport block [par 0117, fig 3B, a VE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

18. Dinan and Yerramalli define the method of claim 16, Dinan and Frenne fail to show further comprising transmitting, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show further comprising transmitting, via radio resources indicated by the signal, a downlink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


28. Dinan and Frenne display the method of claim 16, Dinan and Frenne fail to show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA)
cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


 	In an analogous art Yerramalli show further comprising transmitting, via a PDSCH and using a downlink grant transmitted via the PDCCH, one or more downlink transport blocks [par 0139, In some examples, the cross-subframe indicator of the CS! reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFiCH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


31. Dinan and Frenne reveal the wireless device of claim 30, Dinan and Frenne fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via radio resources indicated by the signal, an uplink transport block[par 0117, fig 3B, a VE
that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

32. Dinan and Frenne describe the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, via radio resources indicated by the signal, a downlink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would 


41. Dinan and Frenne demonstrate the wireless device of claim 30, Dinan and Frenne fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on a reference signal, that the PDCCH is received via a partial subframe.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on a reference signal, that the ePDCCH is received via a partial subframe [par 0008, 0049, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes, and multi-channel DRS operation. The method may include receiving a discovery signals measurement timing configuration (DMTC) associated with one or more cells of a shared frequency spectrum band, determining a subframe associated with discovery reference signal (DRS) for the one or more cells, and determining a starting symbol of the DRS within the subframe for at least one cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time 


43. Dinan and Frenne illustrate the wireless device of claim 30, Dinan and Frenne fail to show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

44. Dinan and Frenne disclose the wireless device of claim 30, Dinan and Frenne fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, via a PDSCH and using a downlink grant received via the ePDCCH, one or more downlink transport blocks.
par 0139, In some examples, the cross-subframe indicator of the CS! reference signal configuration may be provided in acommon grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


46. Dinan and Frenne reveal the base station of claim 45, Dinan and Frenne fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via radio resources indicated by the signal, an uplink transport block[par 0117, fig 3B, a VE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


47. Dinan and Frenne define the base station of claim 45, Dinan and Frenne fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, via radio resources indicated by the signal, a downlink transport block.
In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, via radio resources indicated by the signal, a downlink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time 


57. Dinan and Frenne demonstrate the base station of claim 45, Dinan and Frenne fail to show wherein the RRC messaging  comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


59. Dinan and Frenne disclose the method of claim 1, Dinan and Frenne fail to show wherein the second field is for a partial subframe.
 	In an analogous Yerramalli show wherein the second field is for a partial subframe [abstract, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

62. Dinan and Frenne disclose the method of claim 16, Dinan and Frenne fail to show wherein the second field is for a partial subframe.
 	In an analogous art Yerramalli show wherein the second field is for a partial subframe [abstract, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing


65. Dinan and Frenne disclose the wireless device of claim 30, Dinan and Frenne fail to show wherein the second field is for a partial subframe.
abstract, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

68. Dinan and Frenne disclose the base station of claim 45, Dinan and Frenne fail to show wherein the second field is for a partial subframe.
 	In an analogous art Yerramalli show wherein the second field is for a partial subframe [abstract, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.



 	In an analogous art Yerramalli show further comprising transmitting, via radio resources indicated by the signal, an uplink transport block [par 0117, fig 3B, a VE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TT].
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

73. Dinan and Frenne provide the system of claim 71, Dinan and Frenne fail to show wherein the base station is further configured to transmit, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show wherein the base station is further configured to transmit, via radio resources indicated by the signal, a downlink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

82. Dinan and Frenne promotes the system of claim 71, Dinan and Frenne fail to show wherein the wireless device is further configured to determine, based on a reference signal, that the PDCCH is received via a partial subframe.
 	In an analogous art Yerramalli show wherein the wireless device is further configured to determine, based on a reference signal, that the PDCCH is received via a partial subframe [par 0008, 0049, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes, and multi-channel DRS operation. The method may include receiving a discovery signals measurement timing configuration (DMTC) associated with one or more cells of a shared frequency spectrum band, determining a subframe associated with discovery reference signal (DRS) for the one or more cells, and determining a starting symbol of the DRS within the subframe for at least one cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would 

84. Dinan and Frenne displays the system of claim 71, Dinan and Frenne fail to show wherein the RRC messaging comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the RRC messaging comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

85. Dinan and Frenne disclose the system of claim 71, Dinan and Frenne fail to show wherein the wireless device is further configured to receive, via a PDSCH and using a downlink grant received via the PDCCH, one or more downlink transport blocks.
 	In an analogous art Yerramalli show wherein the wireless device is further configured to receive, via a PDSCH and using a downlink grant received via the par 0139, /n some examples, the cross- subframe indicator of the CSI reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


4. Claims 9, 24, 38, 53, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Yerramalli et al. (U.S. Pub No. 2016/0345206 Al) in further view of Quan etal. (U.S. Pub No. 2015/0373731 Al).

9. Dinan and Frenne disclose the method of claim 6, Dinan and Frenne fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs [par 0086-0091, /t can be seen that, in the table, a configuration period of the EPDCCHis 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control channel, to effectively resolve a problem of mutual interference of control channels between base stations.

24. Dinan and Frenne create the method of claim 21, Dinan and Frenne fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs[par 0086-0091, /i can be seen that, in the table, a configuration period of the EPDCCHis 5 ms, that is, distribution statuses
of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment{par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control channel, to effectively resolve a problem of mutual interference of control channels between base stations.

38. Dinan and Frenne create the wireless device of claim 35, Dinan and Frenne fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs [par 0086-0091, /t can be seen that, in the table, a configuration period of the EPDCCHis 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].


53. Dinan and Frenne teaches the base station of claim 50, Dinan and Frenne fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs[par 0086-0091, /t can be seen that, in the table, a configuration period of the EPDCCHis 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control 

79. Dinan and Frenne creates the system of claim 76, Dinan and Frenne fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment[par 0086-0091, /t can be seen that, in the table, a configuration period of the EPDCCH is 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control channel, to effectively resolve a problem of mutual interference of control channels between base stations.



6. Claims 13, 27, 42, 56, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Yerramalli et al. (U.S. Pub No. 2016/0345206 Al) in further view of Jeong et al. (U.S. Pub No. 2014/0023006 Al).

13. Dinan and Frenne defines the method of claim 1, Dinan and Frenne fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a Starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Jeong because this a method and apparatus for transmitting and receiving control information using crosscarrier scheduling in a wireless communication system.


27. Dinan and Frenne disclose the method of claim 16, Dinan and Frenne fail to show wherein the non-zero offset symbol value is seven.
 In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a Starting point of each sub-frame of the second component carrier]


42. Dinan and Frenne demonstrate the wireless device of claim 30, Dinan and Frenne fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a Starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Jeong because this a method and apparatus for transmitting and receiving control information using crosscarrier scheduling in a wireless communication system.

56. Dinan and Frenne disclose the base station of claim 45, Dinan and Frenne  fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven[par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a Starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne and Jeong because this a method 

83. Dinan and Frenne reveal the system of claim 71, Dinan and Frenne fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven[par 0078, as a symboloffset corresponding to seven OFDM symbols exists at a Starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Jeong because this a method and apparatus for transmitting and receiving control information using crosscarrier scheduling in a wireless communication system.

6. Claims 60, 63, 66, 69, 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Frenne et al. (U.S. Pub No. 2017/0280479 A1) in further view of Chen et al. (U.S. Pub No. 2016/0183302 Al).

60. Dinan and Frenne defines the method of claim 1, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe.
 	In an analogous art Chen show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe [par 0091, The symbol periods in which the starting symbol may be transmitted are defined such that the remaining subframe duration for a transmission beginning at each starting symbol mimics an LTE/LTE-A DwPTS length (e.g., [6, 9, 10, 11, or 12 symbols]), but for a transmission beginning wth a starting symbol transmitted during symbol period 0 of Slot 0. Because DwPTS lengths include a 2-symbol period control region, and a transmission made during a partial subframe may not have a control region, the number of symbols transmitted followng one of the starting symbols corresponding to the DwPTS length of [6, 9, 10, 11, or 12 symbols]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne and Chen because the useful for a transmitting apparatus to transmit, to a receiving apparatus, an indication that the transmitting apparatus has obtained access to the shared radio frequency spectrum to avoid inefficiency for a receiving apparatus to monitor each symbol period of a subframe for a starting symbol.

63. Dinan and Frenne disclose the method of claim 16, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe.
 	In an analogous art Chen show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe [par 0091, The symbol periods in which the starting symbol may be transmitted are defined such that the remaining subframe duration for a transmission beginning at each starting symbol mimics an LTE/LTE-A DwPTS length (e.g., [6, 9, 10, 11, or 12 symbols]), but for a transmission beginning wth a Starting symbol transmitted during symbol period O of Slot 0. Because DwPTS lengths include a 2-symbol period control region, and a transmission made during a partial subframe may not have a control region, the number of symbols transmitted followng one of the starting symbols corresponding to the DwPTS length of [6, 9, 10, 11, or 12 symbols]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Freene, and Chen because the useful for a transmitting apparatus to transmit, to a receiving apparatus, an indication that the transmitting apparatus has obtained access to the shared radio frequency spectrum to avoid inefficiency for a receiving apparatus to monitor each symbol period of a subframe for a starting symbol.


66. Dinan and Frenne provides the wireless device of claim 30, Dinan and Freene fail to show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe.
 	In an analogous art Chen show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe [par 0091, The symbol periods in which the starting symbol may be transmitted are defined such that the remaining subframe duration for a transmission beginning at each starting symbol mimics an LTE/LTE-A DwPTS length (e.g., [6, 9, 10, 11, or 12 symbols]), but for a transmission beginning wth a starting symbol transmitted during symbol period 0 of Slot 0. Because DwPTS lengths include a 2-symbol period control region, and a transmission made during a partial subframe may not have a control region, the number of symbols transmitted followng 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Chen because the useful for a transmitting apparatus to transmit, to a receiving apparatus, an indication that the transmitting apparatus has obtained access to the shared radio frequency spectrum to avoid inefficiency for a receiving apparatus to monitor each symbol period of a subframe for a starting symbol.


69. Dinan and Freene define the base station of claim 45, Dinan and Freene fail to show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe.
 	In an analogous art Chen show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe [par 0091, The symbol periods in which the starting symbol may be transmitted are defined such that the remaining subframe duration for a transmission beginning at each starting symbol mimics an LTE/LTE-A DwPTS length (e.g., [6, 9, 10, 11, or 12 symbols]), but for a transmission beginning with a starting symbol transmitted during symbol period 0 of Slot 0. Because DwPTS lengths include a 2-symbol period control region, and a transmission made during a partial subframe may not have a control region, the number of symbols transmitted following one of the starting symbols corresponding to the DwPTS length of [6, 9, 10, 11, or 12 symbols]


88. Dinan and Frenne illustrate the system of claim 71, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe.
 	In an analogous art Bhorkar show wherein the non-zero offset symbol value is a starting symbol value of a partial subframe [par 0091, The symbol periods in which the starting symbol may be transmitted are defined such that the remaining subframe duration for a transmission beginning at each starting symbol mimics an LTE/LTE-A DwPTS length (e.g., [6, 9, 10, 11, or 12 symbols]), but for a transmission beginning wth a starting symbol transmitted during symbol period 0 of Slot 0. Because DwPTS lengths include a 2-symbol period control region, and a transmission made during a partial subframe may not have a control region, the number of symbols transmitted followng one of the starting symbols corresponding to the DwPTS length of [6, 9, 10, 11, or 12 symbols]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Chen because the useful for a transmitting apparatus to transmit, to a receiving apparatus, an indication that the .


7.  	Claims 61, 64, 67, 70, 90is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Frenne et al. (U.S. Pub No. 2017/0280479 A1) in further view of Montojo et al. (U.S. Pub No. 2012/020924 Al).

61. Dinan and Frenne disclose the method of claim 1, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary.
 	In an analogous art Montojo show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary [par 0270, Static split of DL grants and UL grants at a slot boundary results in uneven DL R-PDCCH capacity and UL R-PDCCH capacity. This is not desirable if symmetric DL and UL backhaul subframes are configured. For instance, when the R-PDCCH starts at the fourth symbol and ends at the last symbol, the capacity of DL grants and UL grants is roughly 4:7 for the normal CP case when a static split between DL and UL grants at the slot boundary is applied]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Montojo because this provides a method to facilitate wireless communication comprises providing at least one control channel for downlink grant information, providing at least one other control channel for 


64. Dinan and Frenne displays the method of claim 16, Dinan andFrenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary.
  	In an analogous art Montojo show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary [par 0270, Static split of DL grants and UL grants at a slot boundary results in uneven DL R-PDCCH capacity and UL R-PDCCH capacity. This is not desirable if symmetric DL and UL backhaul subframes are configured. For instance, when the R-PDCCH starts at the fourth symbol and ends at the last symbol, the capacity of DL grants and UL grants is roughly 4:7 for the normal CP case when a Static split between DL and UL grants at the slot boundary is applied]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Montojo because this provides a method to facilitate wireless communication comprises providing at least one control channel for downlink grant information, providing at least one other control channel for uplink grant information, and adjusting time apportioned for the downlink and uplink grant information in the control channels.

67. Dinan and Frenne illustrate the wireless device of claim 30, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary.

grants at a slot boundary results in uneven DL R-PDCCH capacity and UL R-PDCCH capacity. This is not desirable if symmetric DL and UL backhaul subframes are configured. For instance, when the R-PDCCH starts at the fourth symbol and ends at the last symbol, the capacity of DL grants and UL grants is roughly 4:7 for the normal CP case when a Static split between DL and UL grants at the slot boundary is applied]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne and Montojo because this provides a method to facilitate wireless communication comprises providing at least one control channel for downlink grant information, providing at least one other control channel for uplink grant information, and adjusting time apportioned for the downlink and uplink grant information in the control channels.

70. Dinan and Frenne demonstrate the base station of claim 45, Dinan and Frenne fail to show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary.
 	In an analogous art Montojo show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary [par 0270, Static split of DL grants and UL grants at a slot boundary results in uneven DL R-PDCCH capacity and UL R-PDCCH capacity. This is not desirable if symmetric DL and UL backhaul subframes are configured. For instance, when the R-PDCCH starts at the fourth symbol and ends at 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Montojo because this provides a method to facilitate wireless communication comprises providing at least one control channel for downlink grant information, providing at least one other control channel for uplink grant information, and adjusting time apportioned for the downlink and uplink grant information in the control channels.

90. Dinan and Frenne  provide the system of claim 71, Dinan and Frenne  fail to show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary.
  	In an analogous art Montojo show wherein the non-zero offset symbol value is a starting symbol value of a slot boundary[par 0270, Siatic split of DL grants and UL grants at a slot boundary results in uneven DL R-PDCCH capacity and UL R-PDCCH capacity. This is not desirable if symmetric DL and UL backhaul subframes are configured. For instance, when the R-PDCCH starts at the fourth symbol and ends at the last symbol, the capacity of DL grants and UL grants is roughly 4:7 for the normal CP case when a Static split between DL and UL grants at the slot boundary is applied
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Frenne, and Montojo because this provides a method to facilitate wireless communication comprises providing at least one control channel for downlink grant information, providing at least one other control.



Response to Arguments

Dinan does not show this feature and instead relied on the “offset 840” in paragraph 159 of Yerramalli. Office Action at 3-4. In response, Applicant traversed the Office’s rejection by explaining that Yerramalli’s “offset 840” is not received in or otherwise indicated by “a radio resource control (RRC) message.”
The Advisory Action does not appear to disagree with Applicant’s remarks or otherwise dispute that Yerramalli fails to teach or suggest that its “offset” is sent in “a radio resource control (RRC) message.” See Advisory Action, Continuation Sheet.
On the basis of these disclosures, the Office alleges that “the combination of Dinan and Yerramalli would provide a RRC message containing a symbol offset.” Id. Despite the Office’s additional assertions in the Advisory Action, however, the Office still has not shown that Dinan in view of Yerramalli renders independent claim 1 prima facie obvious.
First, the Office has not presented a prima facie case of obviousness at least because the Office’s has not shown that the alleged combination of Dinan and Yerramalli would have met each and every claim element. Although the Office alleges that “the combination of Dinan and Yerramalli would provide a RRC message containing a symbol offset” (Advisory Action, Continuation Sheet), independent claim 1 requires more.
Dinan and Yerramalli, therefore, whether taken alone or in combination, cannot and do not disclose or suggest the second claimed “receiving” step whereby “a signal” is received “during a time duration via the PDCCH” and “the PDCCH starts, at a time in the time duration based on” the elements recited in the claims, specifically: “a listen before talk (LBT) procedure,” “the starting symbol indicated in the RRC messaging,” and “the non-zero offset symbol value indicated in the RRC messaging.” And because the Office has not and cannot show that its alleged combination of Dinan and Yerramalli would have disclosed or suggested each and every claim element, the Office has not demonstrated that Dinan and Yerramalli render independent claim 1 prima facie obvious.

The applicant’s argument is moot in view of newly rejected claims. Frenne discloses show a second filed indicating a non-zero offset symbol value for a downlink transmission; wherein the PDCCH starts at a time in the time duration based on a listen-before-talk (LBT) procedure; the starting symbol indicated in the at least one RRC; and the non-zero offset symbol value indicated in the RRC messaging.



The Office does not explain, for example, how one of ordinary skill would have modified Dinan’s RRC message to provide Yerramalli’s “offset.” But regardless of any alleged modification of Dinan’s RRC message, the Office provides no 
The Office, therefore, has not provided the clear and explicit reasons why independent claim 1 would have been obvious which are necessary to support its rejection. See MPEP § 2141 (“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.”).
The lack of any explanation of how or why one of ordinary skill in the art would have combined Dinan’s and Yerramalli’s teachings to arrive at the claimed subject matter suggests the Office is engaging in impermissible hindsight using the Applicant’s disclosures and claim language as a roadmap. MPEP § 2142. But even if it could be argued that the alleged combination of Dinan and Yerramalli is not based on hindsight, that combination would fail to disclose or suggest at least the second claimed “receiving” step as explained above. The Office, therefore, has not demonstrated that Dinan and Yerramalli render independent claim 1 prima facie obvious for this additional reason.

The examiner respectfully disagrees he applicant argument in regard to Dinan and Yerramalli are moot in view of newly rejected claims. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Please review MPEP 2144 (I.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

	/SYED ALI/           Primary Examiner, Art Unit 2468